            Case 3:19-cv-04238-MMC Document 81 Filed 12/20/19 Page 1 of 7




 1 Sean S. Pak (SBN 219032)
   seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
   imanlordgooei@quinnemanuel.com
 3 QUINN    EMANUEL URQUHART & SULLIVAN, LLP
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700
 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC  LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9 Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC
11
12
13                               UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15                                   SAN FRANCISCO DIVISION
16
                                                 CASE NO. 3:19-cv-04238-MMC
17 PROOFPOINT, INC.; CLOUDMARK LLC
18                                               PLAINTIFFS PROOFPOINT, INC.
                                                 AND    CLOUDMARK     LLC’S
19                Plaintiffs,                    ADMINISTRATIVE MOTION TO
20                                               FILE UNDER SEAL

21         vs.                                   Hearing
                                                 Date: January 17, 2019
22
     VADE SECURE, INCORPORATED; VADE             Time: 9:00 a.m.
23 SECURE SASU; OLIVIER MARIO                    Judge: Hon. Maxine M. Chesney
                                                 Courtroom: 7, 19th Floor
24 LEMARIÉ
                                                              450 Golden Gate Avenue
25                Defendants.                                 San Francisco, CA 94102
26
27
28
              Case 3:19-cv-04238-MMC Document 81 Filed 12/20/19 Page 2 of 7




 1          Pursuant to the Northern District of California’s Civil Local Rules 7-11 and 79-5,

 2 Proofpoint, Inc. and Cloudmark LLC (collectively, “Plaintiffs”) respectfully move for an order
 3 permitting them to file under seal the following portions of Plaintiffs’ Reply in Support of Motion
 4 for Preliminary Injunction and Expedited Discovery (“Plaintiffs’ Reply”), as well as Exhibits 1–
 5 11, 13, 16–18 to the Declaration of Jodie W. Cheng in support thereof, which contains confidential
 6 information of Plaintiffs and third parties to whom Plaintiffs owe a duty of confidentiality, and
 7 which is considered “Confidential,” “Highly Confidential – Source Code,” or “Highly Confidential
 8 – Attorneys’ Eyes Only” under the N.D. Cal. Model Protective Order for Litigation Involving
 9 Patents, Highly Sensitive Confidential Information and/or Trade Secrets (“Model PO”). The
10 reasons and specific bases for sealing the documents and excerpts identified below are set forth in
11 the Declaration of Jodie W. Cheng in Support of Plaintiffs’ Administrative Motion to File under
12 Seal filed herewith (“Cheng Decl.”) ¶ 4:
13
                                                                            Contains Confidential
14                      Location of Confidential Material
                                                                              Information Of:
15
           Proofpoint, Inc. and Cloudmark LLC’s Reply in Support of         Plaintiffs & Third Party
16         Motion for Preliminary Injunction and Expedited Discovery

17
           Highly Confidential – Attorneys’ Eyes Only and Highly
18         Confidential – Source Code information redacted at pp. 5–12.
19         Exhibit 1 to the Declaration of Jodie W. Cheng In Support of     Plaintiffs & Third Party
           Plaintiffs’ Reply (Supplemental Declaration of Seth James
20         Nielson, Ph.D.)
21
22         Highly Confidential – Attorneys’ Eyes Only and Highly
           Confidential – Source Code information redacted at pp. 3–13.
23         Exhibit 2 to the Declaration of Jodie W. Cheng In Support of             Plaintiffs
24         Plaintiffs’ Reply (Cloudmark email from Kevin San Diego to
           Angela Knox, dated December 13, 2016)
25         Exhibit 3 to the Declaration of Jodie W. Cheng In Support of     Plaintiffs & Third Party
26         Plaintiffs’ Reply (Cloudmark presentation slides titled
           “Proposal for CSP Cloud Support,” dated August 18, 2016)
27
           Exhibit 4 to the Declaration of Jodie W. Cheng In Support of             Plaintiffs
28
                                                    -1-                        Case No. 3:19-cv-04238-MMC
                             PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
       Case 3:19-cv-04238-MMC Document 81 Filed 12/20/19 Page 3 of 7




1    Plaintiffs’ Reply (Cloudmark presentation slides titled
     “Gateway Technology Roadmap,” dated January 2011)
2
     Exhibit 5 to the Declaration of Jodie W. Cheng In Support of              Plaintiffs
3    Plaintiffs’ Reply (Cloudmark document titled “Cloudmark
     Security Platform for Email: Administration Guide,” dated
4    February 4, 2014)
5    Exhibit 6 to the Declaration of Jodie W. Cheng In Support of              Plaintiffs
     Plaintiffs’ Reply (Cloudmark document titled “Cloudmark
6    Security Platform for Email: Administration Guide,” dated
7    May 6, 2015)
     Exhibit 7 to the Declaration of Jodie W. Cheng In Support of              Plaintiffs
8    Plaintiffs’ Reply (Cloudmark document titled “Cloudmark
9    Security Platform for Email: Administration Guide,” dated
     August 14, 2018)
10   Exhibit 8 to the Declaration of Jodie W. Cheng In Support of              Plaintiffs
11   Plaintiffs’ Reply (Cloudmark email from Oliver Lemarié to
     Guillaume Séjourné, including the attached Cloudmark
12   document titled “Trident Policy Enhancements Research
     Document,” dated July 12, 2016)
13
14   Highly Confidential – Attorneys’ Eyes Only information
     redacted at pp. 2–26.
15
     Exhibit 9 to the Declaration of Jodie W. Cheng In Support of             Third Party
16   Plaintiffs’ Reply (email from Guillaume Séjourné regarding
     “Alerte—Discussions Vade/Guillaume,” dated September 23,
17   2016)
18
19   Confidential information redacted at p. 1.

20   Exhibit 10 to the Declaration of Jodie W. Cheng In Support               Third Party
     of Plaintiffs’ Reply (Vade Secure employment offer letter to
21   Guillaume Séjourné, dated September 28, 2016)

22
     Confidential information redacted at pp. 1, 3.
23
     Exhibit 11 to the Declaration of Jodie W. Cheng In Support               Third Party
24   of Plaintiffs’ Reply (Cloudmark Exit Interview of Xavier
     Delannoy)
25
26
27
28
                                              -2-                        Case No. 3:19-cv-04238-MMC
                       PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                 Case 3:19-cv-04238-MMC Document 81 Filed 12/20/19 Page 4 of 7




 1
           Exhibit 13 to the Declaration of Jodie W. Cheng In Support                Third Party
 2         of Plaintiffs’ Reply (Vade Secure employment offer letter to
           Alexandre Boussinet, dated April 28, 2016)
 3
 4         Confidential information redacted at pp. 1, 3.
 5         Exhibit 16 to the Declaration of Jodie W. Cheng In Support        Plaintiffs & Third Party
           of Plaintiffs’ Reply (Cloudmark document titled “Proposal for
 6         CSP Cloud Support,” dated August 18, 2016)
 7         Exhibit 17 to the Declaration of Jodie W. Cheng In Support                 Plaintiffs
           of Plaintiffs’ Reply (Cloudmark email from Kevin San Diego
 8         to Olivier Lemarié, et al. regarding “Meeting notes—Re:
           Product Team Checkpoint,” dated August 18, 2015)
 9
10
           Highly Confidential – Attorneys’ Eyes Only information
11         redacted at pp. 1–10.
           Exhibit 18 to the Declaration of Jodie W. Cheng In Support        Plaintiffs & Third Party
12
           of Plaintiffs’ Reply (Cloudmark internal draft document titled
13         “Requirements for CSP Cloud Support,” dated July 26, 2016)

14          I.       LEGAL STANDARD

15          Records attached to non-dispositive motions, such as here, are not subject to the strong

16 presumption of public access to judicial records and documents. See, e.g., Finjan, Inc. v.
17 Proofpoint, Inc., No. 13-cv-5808-HSG, 2015 WL 9023164, at *1 (N.D. Cal. Dec. 16, 2015).
18 Because the documents attached to non-dispositive motions “are often unrelated, or only
19 tangentially related, to the underlying cause of action,” parties moving to seal must meet the lower
20 “good cause” standard of FED. R. CIV. P. 26(c). Id. The “good cause” standard requires a
21 “particularized showing” that “specific prejudice or harm will result” if the information is
22 disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir.
23 2002) (internal quotation marks omitted). Sealing is therefore appropriate where the requesting
24 party “establishes that the document, or portions thereof is privileged or protectable as a trade
25 secret or otherwise entitled to protection under the law,” and “narrowly tailor[s]” the request to
26 sealable material only. N.D. Cal. Civil L.R. 79-5(a).
27
28
                                                     -3-                        Case No. 3:19-cv-04238-MMC
                              PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
              Case 3:19-cv-04238-MMC Document 81 Filed 12/20/19 Page 5 of 7




 1          II.     ARGUMENT

 2          Plaintiffs hereby move to seal documents or portions thereof, as set forth fully in the

 3 accompanying declaration in support of its Administrative Motion to Seal. (Cheng Decl. ¶¶ 1–5.)
 4 These documents contain information that is “Highly Confidential – Attorneys’ Eyes Only,”
 5 “Highly Confidential – Source Code,” or “Confidential” as described in the Model PO, and qualify
 6 for protection under Federal Rule of Civil Procedure 26(c). (Id.) In particular, the documents
 7 contain information relating to the technical operation of Plaintiffs’ technologies and products,
 8 including references to source code and internal research & development activities. (Id. ¶ 4.)
 9 Moreover, several of these documents are confidential, internal drafts that contains notes and
10 comments from Plaintiffs’ engineers and personnel that reflect the development of Plaintiffs’
11 technologies, solutions, and product/market strategy. The documents also include confidential
12 agreements with third parties, confidential customer trials and communications, and personal
13 information (including salary and home addresses of third parties), all of which Plaintiffs consider
14 to be “Highly Confidential – Attorneys’ Eyes Only,” “Highly Confidential – Source Code,” or
15 “Confidential” information that would cause serious competitive or commercial harm to Plaintiffs
16 should they become public. (Id.)
17          Plaintiffs’ request is narrowly tailored and only seeks to seal the portions of Plaintiffs’

18 Reply and supporting exhibits that contain or reflect information that Plaintiffs consider to be
19 confidential and could create a substantial risk of serious harm if publicly disclosed. See, e.g.,
20 Kowalsky v. Hewlett-Packard Co., 2012 WL 892427, at *2 (N.D. Cal. Mar. 14, 2012) (finding
21 sealing appropriate where “[t]he proposed redactions contain . . . confidential product development
22 information, the disclosure of which could harm [movant’s] competitive advantage in the
23 marketplace”).
24          III.    CONCLUSION

25          For the foregoing reasons, Plaintiffs respectfully request that the Court grant their

26 Administrate Motion to File Under Seal.
27
28
                                                     -4-                        Case No. 3:19-cv-04238-MMC
                              PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
         Case 3:19-cv-04238-MMC Document 81 Filed 12/20/19 Page 6 of 7




1 DATED: December 20, 2019              Respectfully Submitted,

2
3                                        By /s/ Sean S. Pak

4                                           QUINN EMANUEL URQUHART &
                                            SULLIVAN, LLP
5                                           Sean S. Pak (SBN 219032)
                                            seanpak@quinnemanuel.com
6                                           Iman Lordgooei (SBN 251320)
                                            imanlordgooei@quinnemanuel.com
7                                           50 California Street, 22nd Floor
                                            San Francisco, CA 94111
8                                           Telephone: (415) 875-6600
                                            Facsimile: (415) 875-6700
9
10                                          JWC LEGAL
                                            Jodie W. Cheng (SBN 292330)
11                                          jwcheng@jwc-legal.com
                                            One Market Street
12                                          Spear Tower, 36th Floor
                                            San Francisco, CA 94105
13                                          Telephone: (415) 293-8308

14                                          Attorneys for Plaintiffs Proofpoint, Inc. and
                                            Cloudmark LLC
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -5-                        Case No. 3:19-cv-04238-MMC
                      PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
             Case 3:19-cv-04238-MMC Document 81 Filed 12/20/19 Page 7 of 7




1                                   CERTIFICATE OF SERVICE

2
            I hereby certify that a true and correct copy of the above and foregoing document has been
3
     served on December 20, 2019 to all counsel of record who are deemed to have consented to
4
     electronic service via the Court’s CM/ECF system.
5
6           Executed on December 20, 2019, at San Francisco, California.

7
8                                                    /s/ Jodie W. Cheng
                                                     Jodie W. Cheng
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -1-                       Case No. 3:19-cv-04238-MMC
                                            CERTIFICATE OF SERVICE
